DISMISS and Opinion Filed June 24, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00146-CV

                         LINDA HART, Appellant
                                  V.
   LEGACY OIL CORP., CORTEZ MIOCON, LLC, CORTEZ RESOURCES, LLC,
       PATTY GUINN (HART), LARRY C. HART, PAMELA DEAN HART,
  PATTY O’BRIEN A/K/A PATRICIA A. O’BRIEN, CONSOLIDATED RESOURCES
      A/K/A TURNER OIL CORP., MICHAEL O’BRIEN, CASH AMERICA,
          DALLAS GOLD & SILVER, AND PAUL MCULLY, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-13733

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Appellant has been declared incompetent and an attorney ad litem has been appointed to

represent her. In a letter dated June 1, 2015, the Court requested the attorney ad litem to file, by

June 12, 2015, either an appearance on appellant’s behalf or a motion to dismiss. We cautioned

the attorney ad litem that if the Court did not receive a response by the specified date, the Court

would assume the attorney ad litem did not intend to pursue the appeal and the Court would

dismiss the appeal without further notice.
       As of today’s date, the Court has not received a response from the attorney ad litem.

Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).




150146F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LINDA HART, Appellant                              On Appeal from the 44th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00146-CV        V.                       Trial Court Cause No. DC-14-13733.
                                                   Opinion delivered by Chief Justice Wright.
LEGACY OIL CORP., CORTEZ MIOCON,                   Justices Lang-Miers and Stoddart,
LLC, CORTEZ RESOURCES, LLC,                        participating.
PATTY GUINN (HART), LARRY C.
HART, PAMELA DEAN HART, PATTY
O’BRIEN A/K/A PATRICIA A. O’BRIEN,
CONSOLIDATED RESOURCES A/K/A
TURNER OIL CORP., MICHAEL
O’BRIEN, CASH AMERICA, DALLAS
GOLD & SILVER, AND PAUL MCULLY,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellees LEGACY OIL CORP., CORTEZ MIOCON, LLC,
CORTEZ RESOURCES, LLC, PATTY GUINN (HART), LARRY C. HART, PAMELA DEAN
HART, PATTY O’BRIEN A/K/A PATRICIA A. O’BRIEN, CONSOLIDATED RESOURCES
A/K/A TURNER OIL CORP., MICHAEL O’BRIEN, CASH AMERICA, DALLAS GOLD &
SILVER, AND PAUL MCULLY recover their costs of this appeal from appellant LINDA
HART.


Judgment entered June 24, 2015.




                                             –3–